[Cite as State v. Morrow, 2022-Ohio-1089.]


                                       COURT OF APPEALS
                                   MUSKINGUM COUNTY, OHIO
                                   FIFTH APPELLATE DISTRICT

                                                      JUDGES:
STATE OF OHIO                                 :       Hon. W. Scott Gwin, P.J.
                                              :       Hon. William B. Hoffman, J.
                         Plaintiff-Appellee   :       Hon. John W. Wise, J.
                                              :
-vs-                                          :
                                              :       Case No. CT2021-0053
MICHAEL MORROW                                :
                                              :
                    Defendant-Appellant       :       OPINION




CHARACTER OF PROCEEDING:                          Criminal appeal from the Muskingum
                                                  County Court of Common Pleas, Case No.
                                                  CR2021-0281

JUDGMENT:                                         Affirmed

DATE OF JUDGMENT ENTRY:                           March 31, 2022



APPEARANCES:

For Plaintiff-Appellee                            For Defendant-Appellant

RONALD . WELCH                                    MICHAEL L. MORROW
Prosecuting Attorney                              Noble County Jail
BY: TAYLOR P. BENNINGTON                          420 Olive Street
Assistant Prosecutor                              Caldwell, OH 43724
27 North Fifth St.
Box 189
Zanesville, OH 43702-0189
[Cite as State v. Morrow, 2022-Ohio-1089.]


Gwin, P.J.

        {¶1}    Appellant Michael Morrow [“Morrow”] appeals from the Muskingum County

Court of Common Pleas September 16, 2021 Judgment Entry finding him in contempt of

court and from the six-month jail sentence imposed upon him.

                                        Facts and Procedural History

        {¶2}    The Muskingum County Grand Jury returned an Indictment charging

Morrow with one count of Having weapons under disability in violation of R.C. 2923.13.

The Indictment alleged that Morrow had been convicted in the Montgomery County Court

of Common Pleas, Case No. 2013 CR 03988 of one count of Felonious Assault.

        {¶3}    Morrow was arraigned on July 7, 2021. Counsel for Morrow filed a Notice

of Appearance, Demand for Discovery and Demand for a Bill of Particular on July 9, 2021.

Discovery was provided by the state to counsel for Morrow on July 12, 2021. See, State

of Ohio’s Memorandum Contra Defendant’s Motion for Continuance, filed February 23,

2022 at 1. [Docket Number 54]. The trial court scheduled the case for a jury trial on

September 16, 2021 by Judgment Entry filed July 9, 2021. [Docket Number 12].

        {¶4}    On September 10, 2012, counsel for Morrow filed a motion to withdraw as

counsel. [Docket Number 15]. In the motion, counsel stated that Morrow discharged him

and “made clear his desire and intent to represent himself in this case moving forward.”

A hearing was held in open court on the motion on September 10, 2021. [Docket No .20].

After hearing from Morrow and his counsel at that time, and inquiring of Morrow as to his

right to counsel, his right to represent himself, and being satisfied that Morrow understood

his rights and freely and voluntarily was waiving his right to counsel and asserting his right

to self-representation, the trial court granted counsel’s motion to withdraw. [Docket
Muskingum County, Case No. CT2021-0053                                                     3


Number 20]. The trial court appointed counsel as stand-by counsel for Morrow. Entry,

filed Sept. 10, 2021. [Docket Number 18].

         {¶5}   The prosecuting attorney contacted Morrow by telephone and a change of

plea hearing was scheduled with the court for September 15, 2021. T., Sept. 16, 2021 at

23-25.

         {¶6}   On September 15, 2021, the prosecuting attorney notified the court that the

case was scheduled for a change of plea hearing and that Morrow wished to address the

court “before he signs the documents.” T. Sept. 15, 2021 at 3. Morrow then proceeded

to “reserve my rights upon the Uniform Commercial Code 1-103.”              Id. Upon being

informed by the trial judge that the Uniform Commercial Code does not have any

relevance to criminal proceedings, Morrow asked for the judge’s name as registered with

the Secretary of State. Id. at 4. Morrow then inquired of the trial judge and the prosecuting

attorney if they or anyone they knew “have a claim against me [.]” Id. at 5; 7. Morrow

then asked the trial judge to direct the prosecutor for “the assessment of the charges.”

Id. at 5-6. When asked by the prosecutor if Morrow would like the charges against him

read, Morrow responded, “No, I want you to read me the assessments.” Id. at 6. Morrow

further asked, “Would I be able to call the State of Ohio to the witness stand?” Id. at 7.

When informed that the State of Ohio was not a person, Morrow asked if he could call the

prosecutor to the stand. Id. Thereupon, the trial judge asked Morrow if he was going to

plead or not, Morrow responded, “No, sir. I’m just reserving my right.” Id. 7. The hearing

was concluded and trial remained set for September 16, 2021.

         {¶7}   On September 16, 2021, a hearing was held prior to the commencement

of the trial. At that time, the court addressed Morrow regarding the scheduled plea of
Muskingum County, Case No. CT2021-0053                                                   4


guilty set on September 15, 2021. The court found Morrow requested the plea

hearing on false pretense, continually argued irrelevant and erroneous points of law,

before disclosing he had no intent to enter a plea of guilty that day. The court found

Morrow was in direct contempt of court. T. Sept. 16, 2021 4-5. Morrow continued to

press the trial court for a continuance claiming,

             THE DEFENDANT: All right. So that that fictitious name that is

      on that -- that is --that capitalized name that is -- that is on that --that

      indictment, that is not me. It don't represent me. And English language,

      I do not even write like that.

                                                ***

             THE DEFENDANT: And it's not. That -- the -- the name that you

      have in all capitalized letters, that is not me.

             THE COURT: Is it spelled correctly?

             THE DEFENDANT: In a formal way, yeah.

             THE COURT: Okay.

             THE DEFENDANT: But that is still not me.

T. Sept. 16, 2021 at 10-11. Morrow continued to argue with the trial judge,

             THE DEFENDANT: All right. Now, you said it's criminal law. Now,

      I'm still -- now the question still remains, what -- what jurisdiction does this

      fall up under?

             THE COURT: This -- your charges, the indictment? It's criminal.
Muskingum County, Case No. CT2021-0053                                                 5


              THE DEFENDANT: Thank you, sir.               What jurisdiction -- the

       Constitution only states two jurisdictions; right, or wrong? Common law and

       Abertine (phonetic) maritime.

T. Sept. 16, 2021 at 12. The trial court found Morrow in contempt of court and sentenced

him to six months incarnation. Id. at 19. The trial court continued the trial. Id.

       {¶8}   By Judgment Entry filed September 17, 2021, the trial court ordered Morrow

to undergo a competency evaluation. [Docket Entry 24].

       {¶9}   By Certificate of Assignment filed September 28, 2021, the Chief Justice of

the Ohio Supreme Court assigned a visiting judge to preside over Morrow’s case. [Docket

Number 25].

       {¶10} On October 5, 2021, Morrow filed a Notice of Appeal with this Court from

the trial court’s finding and sentence for contempt. Morrow did not file a Motion to Stay

Imposition of Sentence at that time. Subsequent to Morrow’s filing his notice of appeal,

the following proceedings took place in the trial court.

       {¶11} On October 8, 2021, a jury trial was set in this case for January 11, 2022.

[Docket Entry 27]. On October 13, 2021, Morrow, pro se, filed a motion to dismiss, motion

to suppress, and a motion to challenge personal jurisdiction. Counsel for Morrow filed a

demand for discovery on that same date. [Docket Number 31]. On October 20, 2021,

Morrow filed a motion to remove counsel. [Docket Number 32]. By Judgment Entry filed

November 2, 2021, the trial court appointed Keith Edwards counsel for the defense.

[Docket Entry Number 34]. By Judgment Entry filed November 4, 2021, the trial court

ordered the state to respond to Morrow’s pending motions filed October 13, 2021 and his

motion to remove counsel filed October 20, 2021 within ten days.
Muskingum County, Case No. CT2021-0053                                                     6


      {¶12} By Judgment Entry filed December 14, 2021, the trial court denied Morrow’s

motion to challenge personal jurisdiction, motion to dismiss and motion to suppress.

      {¶13} By judgment entry filed December 16, 2021, the trial court denied Morrow’s

motion to remove counsel and appointed the same counsel to represent Morrow. [Docket

Entry Number 40].

      {¶14} By Judgment Entry filed December 20, 2021, Morrow was found to be

competent to stand trial. A Judgment Entry filed January 25, 2022 continued the trial date

to February 24, 2022. [Docket Entry Number 44].

      {¶15} Morrow filed a motion to stay the contempt sentence with the trial court on

February 22, 2022. [Docket Number 48]. The state opposed the motion. [Docket Number

50]. By Judgment Entry filed February 23, 2022, the trial court overruled Morrow’s motion

to stay the imposition of the trial court’s six-month sentence upon the contempt charge.

      {¶16} A jury trial commenced on February 24, 2022. The jury found Morrow guilty

of Having a weapon while under a disability as charged in the indictment. [Docket Number

57]. The trial judge deferred sentencing. [Docket Number 60].

                                     Assignments of Error

      {¶17} Morrow raises two Assignments of Error, pro se:

      “I. FAILURE TO GRANT ADEQUATE TIME TO THE APPELLANT CONSTITUTES

A VIOLATION OF THE RIGHT TO FAIR TRIAL.

      “II. THE JUDGE WAS BIASED TO THE CASE.”

                                        Pro se litigants

      {¶18} We understand that Morrow has filed this appeal pro se. Nevertheless, “like

members of the bar, pro se litigants are required to comply with rules of practice and
Muskingum County, Case No. CT2021-0053                                                   7


procedure.” Hardy v. Belmont Correctional Inst., 10th Dist. No. 06AP-116, 2006-Ohio-

3316, ¶ 9. See, also, State v. Hall, 11th Dist. No. 2007-T-0022, 2008-Ohio-2128, ¶11.

We also understand that “an appellate court will ordinarily indulge a pro se litigant where

there is some semblance of compliance with the appellate rules.” State v. Richard, 8th

Dist. No. 86154, 2005-Ohio-6494, ¶4 (internal quotation omitted).

       {¶19} In State v. Hooks, 92 Ohio St.3d 83, 2001-Ohio-150, 748 N.E.2d 528(2001),

the Supreme Court noted, “a reviewing court cannot add matter to the record before it

that was not a part of the trial court's proceedings, and then decide the appeal on the

basis of the new matter. See, State v. Ishmail, 54 Ohio St.2d 402, 377 N.E.2d 500(1978).”

It is also a longstanding rule "that the record cannot be enlarged by factual assertions in

the brief.” Dissolution of Doty v. Doty, 4th Dist. No. 411, 1980 WL 350992 (Feb. 28, 1980),

citing Scioto Bank v. Columbus Union Stock Yards, 120 Ohio App. 55, 59, 201 N.E.2d

227(1963). New material and factual assertions contained in any brief in this court may

not be considered. See, North v. Beightler, 112 Ohio St.3d 122, 2006-Ohio-6515, 858

N.E.2d 386, ¶7, quoting Dzina v. Celebrezze, 108 Ohio St.3d 385, 2006-Ohio-1195, 843

N.E.2d 1202, ¶16. Therefore, we have disregarded facts and documents in the parties’

briefs that are outside of the record.

       {¶20} In the interests of justice, we shall attempt to consider Morrow’s

assignments of error.

                                     The “mootness doctrine”

       {¶21} “Mootness is a jurisdictional question because the Court ‘is not empowered

to decide moot questions or abstract propositions.” United States v. Alaska S.S. Co., 253

U.S. 113, 116, 40 S.Ct. 448, 449, 64 L.Ed. 808 (1920), quoting California v. San Pablo &
Muskingum County, Case No. CT2021-0053                                                  8


Tulare R. Co., 149 U.S. 308, 314, 13 S.Ct. 876, 878, 37 L.Ed. 747 (1893); Accord, North

Carolina v. Rice, 404 U.S. 244, 246, 92 S.Ct. 92, 30 L.Ed.2d 244(1971). Because

mootness is a jurisdictional question, the question of mootness is one that must be

addressed even if the parties do not raise it. North Carolina v. Rice, 404 U.S. at 246, 92

S.Ct. 92, 30 L.Ed.2d 244.

      {¶22} We note that because Morrow has completed service of the six-month

sentence imposed upon him as a result of his conviction for contempt, the case has

become moot under St. Pierre v. United States, 319 U.S. 41, 63 S.Ct. 910, 87 L.Ed. 1199

(1943). However, both the United States Supreme Court and the Ohio Supreme Court

have retreated from this absolute position.

      {¶23} In Cleveland Hts. v. Lewis, the Ohio Supreme Court held,

             The completion of a sentence is not voluntary and will not make an

      appeal moot if the circumstances surrounding it demonstrate that the

      appellant neither acquiesced in the judgment nor abandoned the right to

      appellate review, that the appellant has a substantial stake in the judgment

      of conviction, and that there is subject matter for the appellate court to

      decide.

129 Ohio St.3d 389, 2011-Ohio-2673, 953 N.E.2d 278, paragraph one of the syllabus.

The Court in Lewis found evidence of intent to challenge the criminal charge,

             [Lewis] sought a stay of execution of sentence to avoid the appeal

      becoming moot, but the trial court denied the stay. Lewis then paid the fine

      and costs and filed a notice of appeal, but did not seek a stay from the

      appellate court.   These circumstances demonstrate that Lewis neither
Muskingum County, Case No. CT2021-0053                                                   9


       acquiesced in the judgment nor abandoned his right to appeal and thus did

       not voluntarily complete the sentence pending appeal. Accordingly, Lewis

       had a substantial interest in the appeal, and the appellate court had subject

       matter to decide, and the appeal did not become moot.

Lewis at ¶3.

       {¶24} In Sibron v. New York, 392 U.S. 40, 88 S.Ct. 1889, 20 L.Ed.2d 917(1968),

the United State Supreme Court recognized two exceptions to the doctrine of mootness.

The first exception applies when ‘(i)t does not appear that petitioner could not have

brought his case to this Court for review before the expiration of his sentence.” The Court

noted, “There was no way for Sibron to [appeal] his case here before his six-month

sentence expired.” 392 U.S. at 52, 88 S.Ct. 1889, 20 L.Ed.2d 917.

       {¶25} The second exception to the doctrine of mootness applies when evidence

is offered from which an inference can be drawn that the defendant will suffer some

collateral disability or loss of civil rights from such judgment or conviction. 392 U.S. at

54-55, 88 S.Ct. 1889, 20 L.Ed.2d 917. See also, State v. Wilson (1975), 41 Ohio St.2d

236, 325 N.E.2d 236(1975), syllabus. However, in Pollard v. United States, 352 U.S. 354,

77 S.Ct. 481, 1 L.Ed.2d 393 (1957), “the Court abandoned all inquiry into the actual

existence of specific collateral consequences and in effect presumed that they existed.”

Sibron, 392 U.S. at 55, 88 S.Ct. 1889, 20 L.Ed.2d 917. See also, Spencer v. Kemna, 523

U.S. 1, 9, 118 S.Ct 978, 140 L.Ed.2d 43(1998); Wetzel v. Ohio, 371 U.S. 62, 65, 83 S.Ct.

111, 9 L.Ed. 2d 26(1962)(Douglas J., concur).

       {¶26} In the case at bar, Morrow was not represented on appeal. He filed his

notice of appeal to this court pro se in a timely manner. He attempted to obtain a stay in
Muskingum County, Case No. CT2021-0053                                                 10


the trial court before his sentence had expired. These circumstances demonstrate that

Morrow neither acquiesced in the judgment nor abandoned his right to appeal and thus

did not voluntarily complete the sentence pending appeal. Cleveland Hts. V. Lewis, 129

Ohio St.3d 389, 390, 2011-Ohio-2673, 953 N.E.2d 278.

      {¶27} Accordingly, Morrow has a substantial interest in the appeal, and this Court

has subject matter to decide, and the appeal has not become moot. Id.

                                               I.

      {¶28} After reviewing Morrow’s brief including his contentions, we have

interpreted Morrow’s first assignment of error in the following manner: The trial court

abused his discretion in finding him guilty of criminal contempt and sentencing him to six

months since such finding was unreasonable and unsupported by the evidence.

      {¶29} In the state of Ohio, criminal contempt, the purpose of which is to punish,

may be termed indirect or direct. See In the Matter of Lands, 146 Ohio St. 589, 595, 67

N.E.2d 433(1946); In re McGinty, 30 Ohio App.3d 219, 507 N.E.2d 441, 445(8th Dist.,

1986); In re Carroll, 28 Ohio App.3d 6, 501 N.E.2d 1204, 1208(8th Dist. 1985). Indirect

contempt occurs when the contemnor’s actions occur outside the presence of the court.

See City of Cincinnati v. Dist. Council 51, 35 Ohio St.2d 197, 202, 299 N.E.2d 686,

691(1973); In re McGinty, supra, 28 Ohio App.3d at 223, 507 N.E.2d at 445; see also In

re Gonzalez, 70 Ohio App.3d 752, 755, 591 N.E.2d 1371, 1373. (8th Dist. 1990).

Whereas, direct contempt “is an act ‘of misbehavior in the presence of or so near the

court or judge as to obstruct the administration of justice.” In re McGinty, 507 N.E.2d at

445 (citing Ohio Rev. Code § 2705.01); City of Cincinnati v. Dist. Council 51, supra, 35
Muskingum County, Case No. CT2021-0053                                                       11


Ohio St.2d 201–202, 299 N.E.2d at 691–692. In the case at bar, the trial court termed

Morrow’s conduct direct contempt.

       {¶30} Pursuant to Section 2705.01 of the Ohio Revised Code, direct contempt

may be summarily punished,

                A court, or judge at chambers, may summarily punish a person guilty

       of misbehavior in the presence of or so near the court or judge as to obstruct

       the administration of justice.

       {¶31} The Supreme Court has defined summary contempt as,

                a procedure which dispenses with the formality, delay and digression

       that would result from the issuance of process, service of complaint and

       answer, holding hearings, taking evidence, listening to arguments, awaiting

       briefs, submission of findings, and all that goes with a conventional court

       trial.

Sacher v. United States, 343 U.S. 1, 9, 72 S.Ct. 451, 455, 96 L.Ed. 717, 724(1952). While

a finding of contempt is within the discretion of the court, to sustain a conviction of criminal

contempt the elements of the offense must be proven beyond a reasonable doubt. Brown

v. Executive 200, Inc., 64 Ohio St.2d 250, 416 N.E.2d 610(1980). The elements include

an intent to defy the court and conduct which “poses an imminent threat to the

administration of justice.” Catholic Social Servs. v. Howard, 106 Ohio App.3d 615, 666

N.E.2d 658, 661(8th Dist. 1995); see also In re Carroll, 28 Ohio App.3d 6, 501 N.E.2d

1204, 1208–09(8th Dist. 985).
Muskingum County, Case No. CT2021-0053                                                  12


                                Standard of Appellate Review

       {¶32} The standard of proof required in criminal contempt proceedings is proof of

guilt beyond a reasonable doubt and a contemnor cannot be given a criminal contempt

sanction unless proven guilty beyond a reasonable doubt. Brown v. Executive 200, Inc.,

64 Ohio St.3d 250, 252, 416 N.E.2d 610(1980).

               Issue for Appellate Review: Whether, after viewing the evidence in the

  light most favorable to the prosecution, the evidence, if believed, would convince the

 average mind that Morrow was guilty beyond a reasonable doubt of contempt of court.

       {¶33} On September 15, 2021, the state informed the court that a change of plea

hearing was to take place and that Morrow wished to address the court prior to signing

the documents. At that hearing, Morrow attempted to control the hearing. After being

informed that the Uniform Commercial Code has no application to his criminal case,

Morrow continued to argue with the judge, ask that the prosecutor be called to the witness

stand and challenge the jurisdiction of the court. Upon being informed by Morrow that he

was not entering a plea, the trial court ended the proceedings. Trial remained set for the

following day. The trial judge made no finding that Morrow was in contempt of court.

       {¶34} Prior to the commencement of the scheduled jury trial on September 16,

2021, a hearing took place in the Law Library. A review of the transcript suggests that

the hearing was necessitated by Morrow’s contention that he had not been given sufficient

time to prepare for his jury trial. In response to Morrow’s claim that he was being rushed,

the trial judge responded,

               THE COURT: No.      You're -- you're pulling the wool over the Court's

       eyes.
Muskingum County, Case No. CT2021-0053                                               13


             THE DEFENDANT: No, sir.

             THE COURT: You did that yesterday. You're in contempt of court

      from yesterday, by the way.

             THE DEFENDANT: Sorry?

             THE COURT: You said you were going to plead guilty and you had

      no intention of pleading guilty. You put the Court out of –

             THE DEFENDANT: Your Honor

             THE COURT: The fact that we have to bring in a court reporter

      separate for all of that, the Defense attorney – or not – the Prosecutor had

      to be here, the court reporter had to be here, and you had no intention

      You’re in contempt of court for doing that.

                                          ***

             THE COURT: Let me ask you about wasting time. Did you come

      here with the intention of pleading yesterday?

             THE DEFENDANT: No, sir.

             THE COURT: Okay. You're in contempt of court. I'm giving you six

      months. You can learn all you want to in six months over in the county jail.

                                              ***

             THE COURT: It's direct contempt.          He did it yesterday in my

      presence when he came here and told everybody he was going to plead

      guilty. The forms were prepared.

T. Sept. 16, 2021 at 4; 19-20. Morrow stated as follows,
Muskingum County, Case No. CT2021-0053                                                  14


              THE DEFENDANT: Objection. When I called you back [i.e., the

       prosecuting attorney], I asked -- I asked Mr. Litle: Mr. Litle, are we going

       into the courtroom? Are we going to court? Would I be able to speak to to

       the Judge on record? Mr. Litle said, yes. I said, what time do -- what time

       do you need me down there? Mr. Litle -- Mr. Litle said around 3.

              THE COURT: And Mr. Litle told me, just what he just said there; plus,

       that you wanted to talk to me before entering your plea.

T. Sept. 16, 2021 at 23-25. It is clear from the above that the state contacted the trial

court to schedule a change of plea hearing after speaking with Morrow.

       {¶35} We conclude that the record demonstrates sufficient evidence of Morrow’s

intent to support his conviction. Intent may be inferred from Morrow’s misrepresentation

to the prosecutor and the court concerning his desire to change his plea. Morrow’s

purpose was to hijack the hearing, so to speak, to set forth his feckless, unsubstantiated,

and unsupported claims concerning the Uniform Commercial Code. Morrow made no

mention during the September 15, 2021 hearing that he was unprepared to begin the jury

trial the following day. The trial court summons prospective jurors and was prepared to

go forward with trial. Shortly before trial was to commence, Morrow began arguing with

the trial judge demanding a continuance of the jury trial.

       {¶36} Contempt is a disregard of or disobeyance to an order or command with

judicial authority. State v. Flinn, 7 Ohio App.3d 294, 455 N.E.2d 691(9th Dist. 1982). It

is conduct which engenders disrespect for the administration of justice or which tends to

embarrass, impede, or disturb a court in the performance of its functions. Denovchek v.

Bd. of Trumbull Cty. Commrs., 36 Ohio St.3d 14, 520 N.E.2d 1362(1988). Morrow’s
Muskingum County, Case No. CT2021-0053                                                    15


conduct in this case supports a finding of disrespect for the administration of justice which

impeded or disturbed the trial court in the performance of its functions.

       {¶37} An attorney has an obligation to be honest with the court when he or she

schedules a trial or a hearing. See State v. Mulligan, 2nd Dist. Montgomery No. 19359,

2003-Ohio-782, ¶2. Morrow’s scheduling a change of plea hearing under false pretenses

is tantamount to a substantial disregard of the trial court’s authority, which should not be

tolerated. See, Wellington v. Mahoning Cty. Bd. of Elections, 117 Ohio St.3d 143, 2008-

Ohio-554, 882 N.E.2d 420, ¶ 18; Drake v. Bucher, 5 Ohio St.2d 37, 40, 34 O.O.2d 53,

213 N.E.2d 182(1966). The mere fact that Morrow was proceeding pro se does not entitle

him to ignore the rules or the obligation to be honest and forthright when scheduling

matters in the trial court. See, State ex rel. Leon v. Cuyahoga Cty. Court of Common

Pleas, 123 Ohio St.3d 124, 2009-Ohio-4688, 914 N.E.2d 402, ¶ 1; see also State ex rel.

Fuller v. Mengel, 100 Ohio St.3d 352, 2003-Ohio-6448, 800 N.E.2d 25, ¶ 10, quoting

Sabouri v. Ohio Dept. of Job & Family Servs., 145 Ohio App.3d 651, 654, 763 N.E.2d

1238(10th Dist. 2001) (“ ‘pro se litigants * * * are held to the same standard as litigants

who are represented by counsel’ ”).

       {¶38} Morrow’s behavior did not merely offend the court’s sensibilities, but

undermined the court’s authority.      Morrow did not accept the court’s rulings.        He

repeatedly argued with the court, characterizing (and often mischaracterizing) the court’s

rulings in dramatic, argumentative fashion. These arguments repeatedly challenged the

court’s authority and effectively halted the proceedings. Morrow also refused to address

issues the court attempted to raise, choosing instead to go off on his own tangent, and

again effectively interfering with the proceedings.
Muskingum County, Case No. CT2021-0053                                                        16


       {¶39} The court could summarily punish Morrow for this threat to the orderly

administration of justice.     Our review of the evidence is that contempt has been

established here beyond a reasonable doubt.

       {¶40} Morrow’s First Assignment of Error is overruled.

                                                   II.

       {¶41} After reviewing Morrow’s brief including his contentions, we have

interpreted Morrow’s second assignment of error in the following manner: the judge was

biased to the case.

                                  Standard of Appellate Review

       {¶42} It is well established that a criminal defendant who has been tried before a

biased judge has been denied due process. State v. LaMar, 95 Ohio St.3d 181, 2002-

Ohio-2128, 767 N.E.2d 166, ¶ 34.

       {¶43} “The inquiry [for judicial bias] is an objective one. The Court asks not

whether the judge is actually, subjectively biased, but whether the average judge in his

position is ‘likely’ to be neutral, or whether there is an unconstitutional ‘potential for bias.’

”Caperton v. A.T. Massey Coal Co., Inc., 556 U.S. 868, 881 (2009). However, a judge is

presumed to be impartial, and a party that seeks to establish bias bears the burden of

overcoming that presumption. Coley v. Bagley, 706 F.3d 741, 751 (6th Cir. 2013).

Moreover, “judicial rulings alone almost never constitute a valid basis for a bias or

partiality motion,” but instead, “[a]lmost invariably are proper grounds for appeal, not

recusal.” Liteky v. United States, 510 U.S. 540, 555 (1994). Likewise, “opinions formed

by the judge on the basis of facts introduced or events occurring in the course of the

current proceedings, or of prior proceedings, do not constitute a basis for a bias or
Muskingum County, Case No. CT2021-0053                                                      17


partiality motion unless they display a deep-seated favoritism or antagonism that would

make fair judgment impossible.” Id. at 555.

       {¶44} Judicial bias is demonstrated by “a hostile feeling or spirit of ill will or undue

friendship or favoritism toward one of the litigants or his attorney, with the formation of a

fixed anticipatory judgment on the part of the judge, as contradistinguished from an open

state of mind which will be governed by the law and [the] facts.” State v. Jackson, 149

Ohio St.3d 55, 2016-Ohio-5488, ¶ 33, quoting State ex rel. Pratt v. Weygandt, 164 Ohio

St. 463 (1956), paragraph four of the syllabus. “A judge is presumed to follow the law

and not to be biased, and the appearance of bias or prejudice must be compelling to

overcome these presumptions.” In re Disqualification of George, 100 Ohio St.3d 1241,

2003-Ohio-5489, ¶ 5. “[D]isagreement with a judge’s ruling on legal issues and the

management of the case are not evidence of bias or prejudice, but rather issues subject

to appeal.” King v. Divoky, 9th Dist. Summit No. 29769, 2021-Ohio-1712, ¶ 48. “Nor is

disagreement with the outcome of the case proof of bias to demonstrate a due process

violation.” Id.

         Issue for Appellate Review: Whether Morrow has cited compelling evidence

that the trial judge was biased or whether there is an unconstitutional “potential for bias”

       {¶45} Morrow contends that the trial judge was biased because the judge was

unwilling to allow Morrow to reserve “their [sic.] rights under the U.C.C. Claiming the

U.C.C. has nothing to do with Criminal Law.” [Appellant’s brief at 5].

       {¶46} “As its title implies, the Uniform Commercial Code (U.C.C.) governs

commercial transactions. It is not a source of substantive rights in a criminal action.”

Thompson v. Scutt, 2011 WL 2745934 (July 13, 2011, W.D.Mich.); see also United States
Muskingum County, Case No. CT2021-0053                                                    18


v. Holloway, 11 Fed. Appx. 398, 400 (6th Cir. 2001); Chandler v. Curtis, No. 05–cv–72608,

2005 WL 1640083, at *2 (E.D.Mich. July 13, 2005) (“provisions of the U.C.C. are

inapplicable to criminal proceedings”); Johnson v. Tibbals, No. 1:12-cv-2609, 2013 WL

1003416 (ND OH, Mar 12, 2013) (“The Uniform Commercial Code, codified at Ohio

Revised Code § 1302.01 et seq., is not applicable to the facts of this case. It governs

only commercial transactions, does not provide substantive rights, and is wholly is

inapplicable to criminal proceedings.”); State v. Farley, 5th Dist. Muskingum Nos.

CT2013-0026, CT2013-0026, 2013-Ohio-5517, ¶13 (““the U.C.C. has no bearing on

criminal subject matter jurisdiction.”   United States v. Mitchell, 405 F .Supp.2d 602

(D.Md.2005). See also Van Hazel v. Luoma, E.D.Mich. No. 05–CV–73401–DT (Oct. 27,

2005) (noting that other courts have rejected similar jurisdictional claims as frivolous, and

holding that ‘Petitioner cannot divest the State of Michigan of jurisdiction to prosecute him

of a criminal offense simply by declaring a security interest in himself pursuant to the

Uniform Commercial Code’”).

       {¶47} Because the trial judge’s rulings and comments concerning the U.C.C. are

correct statements of the law, Morrow cannot demonstrate bias.

       {¶48} Morrow’s Second Assignment of Error is overruled.
Muskingum County, Case No. CT2021-0053                                19


      {¶49} The judgment of the Muskingum County Court of Common Pleas is

affirmed.

By Gwin, P.J.,

Hoffman, J., and

Wise, John, J., concur